DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claims 15-20, the computer-readable media, when read in light of the specification and in view of one skilled in the art, may be a carrier wave signal (see ph. [0328] of the specification, only excluding signals per se from “non-transitory computer readable media” rather than the recitation of the broader “computer-readable media” of claims 15-20). A signal is not a process, machine, manufacture, or composition of matter. See, In re Nuijten, 500 F. 3rd 1346 (Fed. Cir. 2007). Therefore, claims 15-20 are directed to non-statutory subject matter. See also, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (2010), available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purves et al. (US 2013/0290203) (hereinafter Purves).
Regarding claims 1, 9, and 15, Purves teaches a  computer-implemented method, system comprising one or more processors and a computer-readable media to perform the method, the method comprising: detecting engagement with an option from within a first instant application on a user computing device, wherein the first instant application is associated with a first particular, discrete functionality (fig. 11B detecting engagement with option 1115a; fig. 12, engagement with option 1210; fig. 18, click buy widget 1805); triggering a second instant application to be initialized in response to the engagement, wherein the second instant application is associated with a second particular, discrete functionality (fig. 18, clicking buy widget 1805 triggers lightbox instant application to be initialized through steps 1810,1815, and 1820); transitioning provisionally from the first instant application to the second instant application to allow access to the second particular, discrete functionality associated with the second instant application (fig. 11b, transitions provisionally from first instant application 1115 to second instant application 1120 to allow access to the second particular discrete functionality 1120C pay; see similar transition from fig. 12A to 12B and fig. 13A to 13B); receiving an indication of a user interaction with the second instant application (fig. 19A, steps 1925 and 1930, receiving user entry of payment information on payment application/lightbox and generate and send  a purchase request; embedding a portion of the user interaction in the first instant application and presenting the embedded portion of the user interaction on a user interface associated with the first instant application via the user computing device (fig. 19B, step 1988 receive and display message (either successful, insufficient, or declined)).
Regarding claims 2, 10, and 16, Purves teaches the computer-implemented method as claim 1, system of claim 9, and media of claim 15,  recites, wherein the first instant application is associated with an application, the application being associated with a set of functionalities larger than the first particular, discrete functionality associated with the first instant application (fig. 11A and 11B, Flixter application having more functions than particular, discrete function 1115a). 
Regarding claims 4 and 12, Purves teaches the computer-implemented method as claim 1 and system of claim 10 recites, wherein the first particular, discrete functionality is associated with a buyer application and enables payment via the buyer application (fig. 13C, function 1330C “Buy it now! V.me by Visa” button that enables payment via the buyer application; fig. 11B function 1115a; fig. 12A function 1210) and the second particular, discrete functionality is associated with a merchant application and enables building of a virtual cart (fig. 13B, checkout widget 1310 with cart details 1315d).
Regarding claim 5, Purves teaches the computer-implemented method as claim 4 recites, wherein the buyer application is a peer-to-peer payment application (fig. 15, 1510a check out with PayPal). 
Regarding claim 7, Purves teaches the computer-implemented method as claim 1 recites, further comprising: generating an interactable element associated with the first instant application (fig. 14, step 1415, generate checkout widget); and providing the first instant application to the user computing device based at least in part on receiving, from the user computing device, an indication of an interaction with the interactable element (fig. 14, receiving an indication of interaction by detecting engagement of checkout widget 1425 and then providing instant checkout application 1445).
Regarding claim 8, Purves teaches the computer-implemented method as claim 1 recites, wherein the second instant application is initialized without further input from the user (fig. 18, lightbox is initialized and displayed without further input from the user following the initial detected engagement as recited in claim 1; fig. 14, instantiate payment lightbox 1450).
Regarding claim 14, Purves teaches the system as claim 9 recites, wherein the first application and the second application are associated with different service providers (figs. 11A and 11B, first application Flixster and second application V.me by Visa are associated with different service providers).
Regarding claim 18, Purves teaches the one or more computer-readable media as claim 16 recites, wherein the first application is a buyer application and the first particular, discrete functionality enables payment via the buyer application (fig. 11A Flixster is a buyer application and the first particular discrete functionality 1115a enables payment via the buyer application) and the second application is a merchant application, wherein the merchant application is associated with a second particular, discrete functionality associated with an online store of a merchant associated with the merchant application, and wherein the user interaction is with the second particular, discrete functionality (fig. 11B, V.me by Visa lightbox merchant application with second particular discrete functionality pay button 1120c).
Regarding claim 19, Purves teaches the one or more computer-readable media as claim 16 recites, wherein the first application is a merchant application and the first particular, discrete functionality enables building of a virtual cart (fig. 12A and 12 B, merchant application 1215 and the first particular discrete functionality 1210 enables building a virtual cart with item(s) listed in 1220d), and the second application is a buyer application, wherein the buyer application enables payment for one or more items associated with the virtual cart, and wherein the user interaction .

Allowable Subject Matter
Claims 3, 6, 11, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (NOTE: claims 17 and 20 would be allowable but for the §101 rejection above). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al., “An Assistant Service for Customers in QR-payment with the Merchant Presented Mode” teaches app2app payments using a scanned QR code;
Purves et al. (US 2013/0346302) teaches remote portal bill payment platform;
Fowler et al. (US 2021/0174344) teaches location based individualized mobile content and mobile wallet offers;
Pistol et al. (US 11,023,672) teaches dynamic service injection;
Veznedaroglu (US 2020/0334649) teaches a system for paying and receiving gratuities;
Straub (US 2020/0110592) teaches auto-deployment of applications
Tilley et al. (US 2021/0248657) teaches communicating information about a packaged food product. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198